Title: From George Washington to Alexander Spotswood, 9 January 1798
From: Washington, George
To: Spotswood, Alexander


Confidential 
Dear SirMount Vernon 9th Jany 1798  
The attention which the Papers you transmitted, required I should give them; and the form which my land assumes by connecting the two tracts together, evinces most clearly, the necessity there is of my becoming possessed of Andrew Wodrows 300 acre tract, which is surrounded thereby, if attainable.
If you can, therefore, be instrumental in making the purchase on my behalf, it would render me an acceptable favour. The price (but this under the rose) must not be regarded, unless in comparing it with that of the circumjacent lands, & other circumstances, it should appear enormous.
I could wish however (if an opportunity offers) that you would talk with, or write to, Major George Lewis on this subject; because, as he was authorised at least two years ago to make this purchase for me, there might be an interference between your Agent & his,

that might serve to enhance the price, and render the purchase more difficult.
  If you recollect the width, and kind of Navigation at, & from these lands of mine to the Green River, and have heard how it is from thence to the Ohio, I would thank you for information respecting them: and if you know what sort of land lyes opposite to mine, on the North side of rough Creek; to whom it belongs; and at what price it probably could be bought; I would thank you for information on this head also. To add, by a line from D to G, all the land within, would give shape, as well as quantity to my lands; and secure the entire command of the Water, of the above Creek, (if Wodrows land be purchased) for more than Six miles. With very great esteem & regard I am—Dear Sir Your Affecte Hble Servant

Go: Washington

